Howard T. Hogan, P. J.
Motion by defendant to compel Town Justice of the Town of North Castle to furnish his attorney with a copy of the stenographic minutes of the trial and copies of the exhibits offered in evidence. Section 756 of the Code of Criminal Procedure requires the Magistrate, or court to make and file a return and to send copies thereof to the District Attorney and to the attorney taking the appeal. In a situation where stenographic minutes are required to be included in the return, section 756 must be read together with subdivision 2 of section 456 of the code. The latter subdivision authorizes the furnishing of a transcript of the minutes to the defendant or his counsel without charge “ upon such conditions as such trial judge or such appellate court or judge thereof may impose. ’ ’ These provisions do not reflect any legislative intent to require all defendants to be furnished with stenographic transcripts as a matter of course. Absent any claim or showing that the defendant herein is indigent, he is not entitled to a copy of the trial minutes without paying therefor (People v. Freeman, 44 Misc 2d 1016). Insofar as a contrary result is suggested in People v. Rochford (50 Misc 2d 404), we decline to follow it. Motion is therefore denied.
That branch of the motion seeking to direct the Town Justice to file a further or amended return so as to include his charge to the jury and defendant’s requests to charge is granted. As to the question allegedly propounded by a juror, the same shall be included in the return if it conforms to the recollection of the Justice.
GtLIOkman and Pittoni, JJ., concur.